Citation Nr: 1044466	
Decision Date: 11/29/10    Archive Date: 12/03/10

DOCKET NO.  07-25 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for service connection for posttraumatic stress disorder 
(PTSD). 

2.  Entitlement to service connection for PTSD.

3.  Entitlement to an initial rating in excess of 20 percent for 
diabetes mellitus (DM) with nephropathy.

4.  Entitlement to an initial rating in excess of 20 percent for 
residuals of cerebrovascular accident with hemiparesis.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services




WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active military service from August 1968 to April 
1971, to include service in the Republic of Vietnam.

These matters come to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.

In February 2008, the Veteran and his wife testified during a 
hearing before RO personnel: a transcript of that hearing is 
associated with the claims file.  

In July 2010, the Veteran and his wife testified during a hearing 
before the undersigned Veterans Law Judge at the RO; a transcript 
of that hearing is of record.  During the hearing, the Veteran 
submitted additional evidence along with a waiver of initial RO 
consideration.

The Board notes that the Veteran was sent a July 2010 letter from 
the RO that erroneously informed him he could ask to appear 
personally before the Board to present testimony concerning his 
appeal.  In response, the Veteran submitted a September 2010 
letter indicating that he wanted to have a video conference 
hearing before a member of the Board.  Pursuant to 38 C.F.R. § 
20.700 (2009) the Veteran is entitled to only "a hearing on 
appeal" not multiple hearings.   Therefore, as the Veteran 
previously received a Board hearing in regard to the matters 
listed on the title page of this decision, his request for an 
additional hearing is denied.  

Given the Board's favorable disposition of the petition to 
reopen-the Board has characterized this part of the appeal as 
encompassing the two matters set forth on the title page.

Because the Veteran has disagreed with the initial ratings 
assigned following the grant of service connection for DM with 
nephropathy and for residuals of cerebrovascular accident with 
hemiparesis, the Board has characterized these issues in light of 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing 
initial rating claims from claims for increased ratings for 
already service-connected disability).

The issue of whether new and material evidence has been 
received to reopen a claim for service connection for 
hypertension has been raised by the record, but has not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction 
over it, and it is referred to the AOJ for appropriate 
action.  

The claims for initial higher ratings for DM with nephropathy and 
for residuals of cerebrovascular accident with hemiparesis are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims decided herein has been accomplished.

2.  A claim for service connection for PTSD was denied by a May 
1995 rating decision.  It was held that the clinical diagnosis of 
PTSD was not supported by verified stressful events in service.
 
3.  Additional evidence associated with the claims file since the 
May 1995 denial was not previously before agency decision makers, 
and relates to an unestablished fact that, when considered with 
all the evidence of record, raises a reasonable possibility of 
substantiating the claim for service connection for PTSD.

4.  The Veteran's claimed stressors are consistent with the 
places, types, and circumstances of the Veteran's service in 
Vietnam and a VA psychiatrist has concluded that the Veteran's 
claimed stressors are adequate to support a diagnosis of PTSD. 


CONCLUSIONS OF LAW

1.  The RO's May 1995 decision denying the claim for service 
connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.302, 20.1103 (2009).

2.  Since the May 1995 RO decision, new and material evidence has 
been received; hence, the requirements to reopen the claim for 
service connection for PTSD have been met.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2009).

3.  The criteria for service connection for PTSD have been met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.303, 3.304 (2009); 75 Fed. Reg. 39,843 et 
seq. (July 13, 2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 
2002 & Supp. 2009) includes enhanced duties to notify and assist 
claimants for VA benefits. VA regulations implementing the VCAA 
have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2009).

Given the Board's favorable disposition of the claim to reopen 
and grant of service connection for PTSD, on the merits, the 
Board finds that all notification and development actions needed 
to fairly adjudicate these aspects of the appeal have been 
accomplished.

II.  Petition to Reopen

In a May 1995 rating decision, the RO denied service connection 
PTSD on the basis that the clinical diagnosis of PTSD was not 
supported by verified stressful events in service.  At that time, 
the evidence of record included a March 1995 VA PTSD examination 
reflects that the Veteran was diagnosed with PTSD, chronic, 
moderate related to life-threatening experiences in Vietnam and 
clearly stress related to war-involved activities.  

The Veteran sought to reopen his claim in August 2005.  VA may 
reopen and review a claim that has been previously denied if new 
and material evidence is submitted by or on behalf of a Veteran.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). See also Hodge v. West, 
155 F. 3d 1356 (Fed. Cir. 1998).

Regarding petitions to reopen filed on or after August 29, 2001, 
38 C.F.R. § 3.156(a) defines "new" evidence as evidence not 
previously submitted to agency decision makers and "material" 
evidence as evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the evidence of record 
at the time of the last final denial of the claim(s) sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2009).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence associated 
with the claims file since the prior final denial is, in fact, 
new.  As indicated by the regulation cited above, and by judicial 
case law, "new" evidence is that which was not of record at the 
time of the last final disallowance (on any basis) of the claim, 
and is not "merely cumulative" of other evidence that was then of 
record.  This analysis is undertaken by comparing newly received 
evidence with the evidence previously of record.  After evidence 
is determined to be new, the next question is whether it is 
material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the last 
final denial on any basis to determine whether a claim must be 
reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  
Furthermore, for purposes of the "new and material" analysis, the 
credibility of the evidence is presumed.  Justus v. Principi, 3 
Vet. App. 510, 512-513 (1992).

Evidence added to the record since the May 1995 decision includes 
a January 2006 letter from the Veteran's private psychologist, 
W.R. Jaeckle, Ph.D., in which he diagnosed the Veteran with PTSD 
that he opined was related to the Veteran's Vietnam experiences.  
A February 2008 letter from C. M. Loo, Ph.D., reflects that the 
Veteran was administered various psychological tests and was 
found to have PTSD associated with combat and race-related events 
during the Veteran's military service.  In a February 2008 
letter, Dr. Jaeckle again diagnosed the Veteran with PTSD, 
chronic, recurrent related to the Veteran's military service in 
Vietnam.  In February 2008, the Veteran submitted buddy 
statements from three individuals in while they confirmed that 
the Veteran was assigned to fly aerial observation duties and was 
ordered to stay and camp on the ground amongst the grunt unit in 
an extremely hostile and dangerous environment in Kham Duc when 
it was reopened.  The Board finds that the additional evidence 
has not previously been considered by agency adjudicators, and is 
not cumulative or redundant of evidence previously of record, 
they are "new."  Moreover, this evidence suggests a possible 
nexus between the Veteran's diagnosed PTSD and his military 
service in Vietnam, it relates to an unestablished fact necessary 
to substantiate the claim, and raises a reasonable possibility of 
substantiating the claim.

Under these circumstances, the Board concludes that the criteria 
for reopening the claim for service connection for PTSD are met.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

III.  Service connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated during service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303. Such a determination requires 
a finding of current disability that is related to an injury or 
disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury that was incurred or aggravated in service.  38 C.F.R. § 
3.303(d).

In addition to the above legal criteria, service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2009).

Effective July 13, 2010, VA has amended its adjudication  
regulations governing service connection for posttraumatic stress 
disorder (PTSD) by liberalizing, in certain circumstances, the  
evidentiary standard for establishing the required in-service 
stressor.  

Specifically, the final rule amends 38 C.F.R. § 3.304(f) by 
redesignating current paragraphs (f)(3) and (f)(4) as paragraphs  
(f)(4) and (f)(5), respectively, and by adding a new paragraph  
(f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a Veteran is related to the 
Veteran's fear of hostile military or terrorist activity and a VA 
psychiatrist or psychologist, or a psychiatrist or psychologist 
with whom VA has contracted, confirms that the claimed stressor 
is adequate to support a diagnosis of [PTSD] and that the 
Veteran's symptoms are related to the claimed stressor, in the  
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the places, 
types, and circumstances of the Veteran's service, the Veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  For purposes of this paragraph, "fear of 
hostile military or terrorist activity" means that a Veteran  
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of the Veteran or 
others, such as from an actual or potential improvised explosive 
device; vehicle-imbedded explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon friendly military aircraft, 
and the Veteran's response to the event or circumstance involved 
a psychological or psycho-physiological state of fear, 
helplessness, or horror.  See 75 Fed. Reg. 39,843 et seq. (July 
13, 2010).

The Veteran's DD214 reflects that his military occupational 
specialty was image interpreter and that he had service in the 
Republic of Vietnam.  

A March 1995 VA PTSD examination report reflects that the Veteran 
reported that he was assigned to Vietnam, to an area near Chu 
Lai.  He felt like an oddity, being the only Asian-American.  He 
started to fly as an observer when he started seeing dead bodies 
in the field, he felt increasingly angry and increasingly guilt-
ridden.  His units would obtain certain photographic information 
and then they would fly out to confirm information and then call 
'G-2" who would then order combat operations based on that 
information.  On some occasions, the pilot would fly out again 
and inspect the dead bodies after an air strike.  He began 
feeling an intense guilt, and started not reporting things due to 
this guilt and started using Marijuana and other drugs.  At one 
point, a Marine unit was attacked after he had not reported trail 
activity that he had actually seen in some photographs.  The 
Veteran elected to extend his time in Vietnam and was assigned to 
a Special Forces camp.  He felt enraged by being sent into actual 
hostile areas after flying out and seeing the troop buildup 
around the area.  He was extremely anxious that he might be 
killed.  He would stay in his bunker and cry constantly.  The VA 
psychiatrist stated that the Veteran showed a picture of PTSD 
with recurrent and intrusive recollections of events that 
occurred in the war zone, as well as recurrent distressing dreams 
of the war zone.  The diagnosis was PTSD, chronic, moderate, 
life-threatening experiences in Vietnam and clearly stress 
related to war-involved activities.  

In a January 2006 letter, the Veteran's private psychologist, 
W.R. Jaeckle, Ph.D. noted that the Veteran reported serving 2 
tours in Vietnam and that he was highly capable in his role as an 
aerial observer and aerial photo interpreter.  While in country, 
the Veteran began to realize that his oriental heritage was 
causing discriminatory reactions.  At one point, his lieutenant 
assigned him to a besieged position (Kham Duc), which 
unnecessarily exposed him to high risks.  Dr. Jaeckle  diagnosed 
the Veteran with PTSD and he opined that the Veteran continued to 
exhibit signs of chronic PTSD provoked by his Vietnam 
experiences.  

In a February 2008 letter, C. M. Loo, Ph.D., notes that the 
Veteran was referred for psychological evaluation regarding 
possible mental health effects of race-related events experienced 
by the Veteran, an Asian American Vietnam Veteran, while service 
in the military.  Dr. Loo noted that the Veteran was administered 
various psychological tests.  The Veteran reported that he was 
the only Asian American in his unit and for the first 6 months of 
being in-country, the only Asian American in his company.  
Because of his Asian ancestry - looking like the enemy- he 
experienced a significant number of adverse events in which he 
was treated as if he were Vietnamese.  In or around September 
1970, there was a campaign to reopen a special forces camp names 
Kham Duc, which had been overrun.  A Captain order the Veteran to 
fly out to G-2 Air and remain there, where other personnel from 
other units in their 635th company would be there as well.  The 
Veteran stayed there two nights and three days and while there he 
was "in total fear" because no one else there could verify his 
identify.  He received stares from other soldiers that were so 
alienating that he remained in his bunker.  The Veteran feared 
for his life during this entire time.  He feared being hit by the 
surrounding enemy and feared being mistaken for the enemy by 
American soldiers.  Dr. Loo diagnosed the Veteran with PTSD 
associated with combat and race-related events during the 
Veteran's military service. 

In a February 2008 letter, Dr. Jaeckle again diagnosed the 
Veteran with PTSD, chronic, recurrent related to the Veteran's 
military service in Vietnam.  He opined that many of the 
Veteran's maladaptive characteristics are at least in part 
attributable to highly stressful experience in Vietnam.  

In February 2008, the Veteran submitted buddy statements from 
three individuals in while they confirmed that the Veteran was 
assigned to fly aerial observation duties and was ordered to stay 
and camp on the ground amongst the grunt unit in an extremely 
hostile and dangerous environment in Kham Duc when it was 
reopened.  

During the July 2010 Board hearing, the Veteran testified that he 
participated in the reopening of Kham Duc, and that was included 
in his stressor statement.  The Veteran also testified that his 
Asian ethnicity was a stressful part of his tour in Vietnam.  He 
also indicated that during the time he was an aerial observer 
that the planes received ground fire, but they did not get hit.  
The Veteran further discussed that when Kham Duc reopened he was 
flown and left there with only basic training in infantry.  He 
stayed there three days and two nights.  The Veteran testified 
that he was always in fear that he was going to be under attack 
at any time.  

Based on the evidence of record, the Board finds that service 
connection for PTSD is warranted.  The Veteran's claimed stressor 
of fear of hostile military or terrorist activity while stationed 
in Khum Lac are consistent with the places, types, and 
circumstances of the Veteran's service in Vietnam, as confirmed 
by buddy statements from fellow soldiers.  In turn, his lay 
testimony alone may establish the occurrence of the claimed in-
service stressor.  The Board notes that the Veteran has 
consistently reported the same stressor events for over 20 years.  
Further, a VA psychiatrist, along with the Veteran's private 
psychologists have concluded that the claimed stressors, to 
include hostility to the Veteran being an Asian-American, are 
adequate to support a diagnosis of PTSD.  Further, there is no 
evidence to the contrary.  Accordingly, the Board finds that the 
Veteran does have PTSD and that his PTSD has been sufficiently 
linked to wartime experiences under the new law.  In sum, when 
resolving the benefit of the doubt in favor of the Veteran, the 
Board finds that the statutory and regulatory criteria for 
entitlement to service connection for PTSD have been met.  See 38 
U.S.C.A. § 5107(b).


ORDER

New and material evidence has been submitted to reopen the claim 
of entitlement to service connection for PTSD.  The appeal is 
allowed on this issue.

Service connection for PTSD is granted.


REMAND

With regard to the Veteran's claim for an increased rating for DM 
with nephropathy, the Veteran contends that the next higher 40 
percent rating is warranted because his activities are regulated.  
The Board notes that the Veteran was last afforded a VA DM 
examination in February 2006.  At that time, it was noted that 
the Veteran was on insulin and a restricted diet and that there 
were no restriction of activities, but the Veteran had self 
imposed such since he was afraid of hypoglycemic reactions.  In a 
September 2006 letter, D. T. Matsuura, M.D., stated that the 
Veteran is dependent on insulin as well as oral hypoglycemic 
agents, and is on a restricted diet and activities have been 
regulated.  In a January 2008 letter, F. D. Singer, M.D., stated 
that the Veteran was to take insulin in addition to pills to try 
and control his DM and he had been instructed to follow an 
appropriate diet and remain physically active.  In a February 
2008 letter, Dr. Matsuura stated that the Veteran takes insulin 
as well as oral hypoglycemic agents.  It was noted that 
monitoring of the Veteran's blood sugar levels needed to be more 
aggressive with different types of physical activities and with 
exercise regimen.  In a March 2010 letter, Dr. Singer, M.D., 
stated that he increased the Veteran's insulin treatment and he 
was also recommending dietary restriction for the Veteran in 
addition to physical activity for blood glucose control.  Dr. 
Singer stated that he had not placed any restriction on his 
physical activity at this time.  

In light of the above, the Board finds that a VA diabetes 
examination is warranted to ensure that the record reflects the 
current severity of the Veteran's service-connected DM with 
nephropathy.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) 
(VA has a duty to provide the Veteran with a thorough and 
contemporaneous medical examination, one which takes into account 
the records of prior medical treatment, so that the evaluation of 
the claimed disability will be a fully informed one) and Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote 
for rating purposes cannot be considered contemporaneous"). 

In addition, during the July 2010 hearing, the Veteran indicated 
that his fine motor skills were impacted by his service-connected 
residuals of cerebrovascular accident with hemiparesis.  He 
specifically contended that he was unable to draw or have a free 
form ability to sketch things out due to this service-connected 
disability.  Therefore, to ensure that the record reflects the 
current severity of the Veteran's service-connected residuals of 
cerebrovascular accident with hemiparesis on appeal, a more 
contemporaneous VA examination is warranted, with findings 
responsive to all applicable rating criteria.   

To ensure that all due process requirements are met, and that the 
record before the examiner is complete, the RO/AMC should, 
through VCAA-compliant notice, give the Veteran another 
opportunity to provide information and/or evidence pertinent to 
the claims for higher initial ratings for DM with nephropathy and 
for residuals of cerebrovascular accident with hemiparesis on 
appeal.

Accordingly, these matters are REMANDED for the following 
actions:

1.  The RO/AMC should send to the Veteran a 
VCAA-compliant notice letter requesting that 
the Veteran provide sufficient information, 
and if necessary, authorization to enable it 
to obtain any additional evidence pertinent 
to the claims on appeal, to include medical 
records from his private physicians, that is 
not currently of record.

2.  Thereafter, the RO/AMC should arrange for 
the Veteran to undergo a VA examination, by 
an appropriate examiner, to determine the 
current severity of his service-connected 
diabetes mellitus.  The entire claims file 
must be provided to the examiner, and the 
examination report should reflect 
consideration of the Veteran's documented 
medical history and assertions.  All 
indicated tests should be accomplished and 
all clinical findings reported in detail.

The examiner should render findings 
responsive to the criteria for rating 
diabetes mellitus, to include whether the 
condition requires insulin, restricted diet, 
and/or regulation of activities (avoidance of 
strenuous occupational and recreational 
activities); the existence and frequency of 
any episodes of ketoacidosis or hypoglycemic 
reactions, and the number of yearly 
hospitalizations and/or monthly visits to a 
diabetic care provider such episodes require; 
and the extent and progression of any 
associated weight loss and/or strength.

The examiner should set forth all examination 
findings, together with the complete 
rationale for the comments and opinions 
expressed.

3.  Then, the Veteran should be afforded an 
appropriate VA examination to determine the 
current severity of his service-connected 
residuals of cerebrovascular accident with 
hemiparesis with specific findings of 
impairment reported in detail.  The entire 
claims file must be provided to the examiner, 
and the examination report should reflect 
consideration of the Veteran's documented 
medical history and assertions.  All 
indicated tests should be accomplished and 
all clinical findings reported in detail.

The examiner should clearly identify all 
symptoms pertaining to the Veteran's service-
connected residuals of cerebrovascular 
accident with hemiparesis.  In doing so, the 
VA examiner is requested to comment on the 
Veteran's assertions that this disability has 
impacted his fine motor skills.  

The examiner should set forth all examination 
findings, together with the complete 
rationale for the comments and opinions 
expressed.

4.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO/AMC 
should readjudicate the claims for higher 
initial ratings on appeal in light of all 
pertinent evidence and legal authority. 
 
5.  If any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be provided with a SSOC.  An 
appropriate period of time should be allowed 
for response before the claims file is 
returned to the Board for further appellate 
consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


